Soott, Judge,
delivered the opinion of the court.
The rights of the parties to this suit accrued under the laws of the state of Kentucky; consequently we must resort to those laws in order to ascertain them. The mother of the complainant, Margaret Houck, had an interest by way of remainder in certain slaves. Pending a suit for their distribu*379"tion in the court of Kentucky, tlie mother died, leaving her husband as survivor. The plaintiffs assert title through the ■mother; the defendants claim through the father. The court below found that by the law of Kentucky the interest of the wife on her decease passed to her surviving husband. There can be no doubt of the correctness of this finding.
In whatever light this question may be regarded by the laws of this state, in Kentucky it is well settled that if any interest in a chattel vests in a female before or during cover-ture, although a particular estate may exist in it undetermined, so that no possession is acquired by the husband during the life of the wife, the right will belong to the husband in case he survives, and pass to his administrator. (Ewing’s Heirs v. Handley’s Exec’rs, 4 Litt. 348 ; Irvin v. Divine, 7 Mon. 246 ; Baker v. Red, 4 Dana, 163.)
In the case under consideration, the rights vested long before the act of the general assembly of the state of Kentucky of 1845-6, by which the interest of the husband in his wife’s estate was restricted. The judgment is affirmed;
Judge Ryland concurring ; Judge Leonard absent.